Citation Nr: 1224409	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-40 508A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the October 22, 1974 decision of the Board of Veterans' Appeals (Board) that denied service connection for a nervous disorder.

(The issues of entitlement to service connection for erectile dysfunction, to include on a secondary basis; entitlement to an effective date for an award of service connection for posttraumatic stress disorder (PTSD), prior to November 9, 2007; entitlement to an effective date for an award of service connection for bilateral hearing loss, prior to February 18, 2008; entitlement to an effective date for an award of service connection for tinnitus, prior to February 18, 2008; and entitlement to an initial evaluation in excess of 50 percent for PTSD are the subjects of a separate decision.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


APPEARANCE AT ORAL ARGUMENT

The Veteran
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1969 to April 1971.

2.  The moving party failed to adequately set forth the alleged CUE, or errors, of fact or law in the October 1974 Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged errors.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined the Department of Veterans Affairs' (VA) duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE in prior final Board decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Thus, further discussion about notification and assistance is unnecessary in this case. 


Analysis 

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2011).

A Board decision is subject to revision on the grounds of clear and unmistakable error and must be reversed or revised if evidence establishes such error.  See 38 U.S.C.A. § 7111(a) (West 2002). 

According to the regulations, clear and unmistakable error is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

Generally, clear and unmistakable error is presented when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  A review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when the decision was made.  See 38 C.F.R. § 20.1403(a), (b). 

The regulations further provide that to warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made; if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of situations that are not clear and unmistakable error include the following: (1) Changed diagnosis. A new diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist; and, (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d). 

Moreover, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e). 

During the November 2011 hearing before the undersigned, the moving party raised a claim of CUE in the Board's October 1974 determination.  It was alleged that since there was no diagnosis of post-traumatic stress disorder (PTSD) at that time, he filed a claim for service connection for an acquired psychiatric disability.  It was stated that if he were to go to a VA facility now with the symptoms he had at that time, he would have been diagnosed with PTSD.

The Veteran's claim for service connection for a nervous disorder was denied by the Board in October 1974 on the basis that while he saw extensive action in Vietnam, he was not treated for a nervous disorder in service; the separation examination was normal; and he was not treated for a psychiatric disability for more than two years following service.  

The moving party argues, in essence, that if PTSD had been recognized at the time of the October 1974 determination, his claim would have been granted.  As noted above, for a claim of CUE to be valid, it must be based on the facts and the law that existed at the time of the prior decision.  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2011), the motion is dismissed without prejudice.

ORDER

The motion is dismissed without prejudice to refiling.




	                       ____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2011) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2011).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




